Title: From Thomas Jefferson to United States Congress, 10 February 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate & House of
                                    Representatives of the US 
                        Feb. 10. 1807.
                  
                        I communicate for the information of Congress a letter from Cowles Meade, Secretary of the Missisipi
                            territory, to the Secretary at War, by which it will be seen that mr Burr had reached that neighborhood on the 13th. of
                            January.
                        
                            Th: Jefferson
                            
                            
                        
                    